Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-21-00050-CV

                    IN THE INTEREST OF A.G. and T.G., Children

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2020-PA-00237
                        Honorable Richard Garcia, Judge Presiding

 BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      We ORDER no costs assessed because appellant is indigent.

      SIGNED July 21, 2021.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice